     Case 2:19-cv-00365-JAM-CKD Document 36 Filed 03/08/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARK AUSSIEKER,                                   No. 2:19-cv-00365-JAM-CKD PS
12                       Plaintiff,
13           v.                                         ORDER RE-SETTING INITIAL
                                                        SCHEDULING CONFERENCE
14    KEVIN LEE,
15                       Defendant.
16

17          Both plaintiff and defendant are proceeding in this action pro se. Accordingly, the action

18   is referred to the undersigned for resolution of all non-dispositive matters, and to conduct all

19   hearings and issue findings and recommendations on any dispositive matters. See Local

20   Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

21          After his initial default was set aside (ECF No. 34), defendant Kevin Lee filed an answer

22   on February 23, 2021 (ECF No. 35). It is therefore necessary to reset an Initial Scheduling

23   Conference for this case. (ECF Nos. 2, 19.) Pursuant to Federal Rule of Civil Procedure 16 and

24   Local Rule 240, IT IS HEREBY ORDERED that:

25   ////

26   ////

27   ////

28   ////
                                                        1
     Case 2:19-cv-00365-JAM-CKD Document 36 Filed 03/08/21 Page 2 of 4


 1          1. An Initial Scheduling Conference is set for Wednesday, April 21, 2021, at 10:00 AM

 2              by remote means before the undersigned. All parties shall appear by counsel or in

 3              person if acting without counsel. Instructions for joining remotely will be provided

 4              before the conference;

 5          2. Not later than April 7, 2021, plaintiff shall file with the court and serve on defendant a

 6              status report; and not later than April 14, 2021, defendant shall file with the court and

 7              serve on plaintiff a status report.1 Each party’s status report shall address the

 8              following:

 9                  a. Possible joinder of additional parties;

10                  b. Any expected or desired amendment of the pleadings;

11                  c. Jurisdiction and venue;

12                  d. The report required by Federal Rule of Civil Procedure 26(f)(3) outlining the

13                      proposed discovery plan and its scheduling, including disclosure of expert

14                      witnesses. The parties should provide their proposed deadlines for:

15                            i. The exchange of initial disclosures under Rule 26(a)(1);

16                           ii. Completion of non-expert discovery;

17                           iii. The exchange of expert witness disclosures under Rule 26(a)(2); and

18                           iv. Completion of expert discovery;

19                  e. Anticipated (non-discovery) motions and their scheduling, including setting

20                      appropriate cut-off dates for case-dispositive motions;
21                  f. Requested modification of standard pretrial procedures, if any;

22                  g. Whether this case is related to any other cases, including matters in

23                      bankruptcy;

24   ////

25   ////

26   ////
27
     1
       Alternately, upon mutual agreement, the parties may instead file a single joint status report no
28   later than April 14, 2021.
                                                       2
     Case 2:19-cv-00365-JAM-CKD Document 36 Filed 03/08/21 Page 3 of 4


 1                 h. Whether a settlement conference should be scheduled, and if so, whether

 2                     (A) the parties will stipulate to the undersigned acting as settlement judge and

 3                     waiving disqualification by virtue of her so acting, or (B) they prefer to have a

 4                     settlement conference conducted before another Magistrate Judge; and

 5                 i. Any other matters that may aid in the just and expeditious disposition of this

 6                     action.

 7          3. The parties are reminded of their continuing duty to notify chambers immediately of

 8             any settlement or other disposition. See Local Rule 160.

 9          4. The parties are cautioned that under Local Rule 230(c), opposition to the granting of

10             any motion must be filed fourteen (14) days preceding the noticed hearing date. The

11             Rule further provides that “[n]o party will be entitled to be heard in opposition to a

12             motion at oral arguments if written opposition to the motion has not been timely filed

13             by that party.” Moreover, Local Rule 230(i) provides that failure to appear may be

14             deemed withdrawal of opposition to the motion or may result in sanctions. Finally,

15             Local Rule 110 provides that failure to comply with the Local Rules “may be grounds

16             for imposition of any and all sanctions authorized by statute or Rule or within the

17             inherent power of the Court.”

18                 a. Accordingly, failure to file a timely status report, or failure to appear at the

19                     status conference, is grounds for sanctions up to and including (in the event of

20                     plaintiff’s noncompliance) a recommendation that the action be dismissed, or
21                     (in the event of defendant’s noncompliance) that adverse judgment be entered.

22          5. The court will construe pro se pleadings liberally, but pro se litigants must familiarize

23             themselves and comply with the federal and local procedural rules; and

24   ////

25   ////

26   ////
27   ////

28   ////
                                                       3
     Case 2:19-cv-00365-JAM-CKD Document 36 Filed 03/08/21 Page 4 of 4


 1             6. Should the parties wish to consent to the jurisdiction of the undersigned Magistrate

 2                  Judge for all purposes, including for the entry of final judgment, they may do so using

 3                  the attached “Consent/Decline” form. 28 U.S.C. § 636(c). There is no obligation to

 4                  consent, and under Federal Rule of Civil Procedure 73(b)(1), the judges handling the

 5                  case will not be notified of a party’s designation unless all parties have consented.

 6                     a. Plaintiff filed his Consent/Decline form shortly after initiating this suit. (ECF

 7                         No. 4);

 8                     b. The Clerk of the Court is directed to send defendant Kevin Lee one copy

 9                         of the form, “Consent to Proceed Before United States Magistrate Judge,”

10                         with this order;

11                     c. Defendant shall make his election and return the Consent/Decline form to the

12                         Clerk of the Court no later than April 14, 2021.

13   IT IS SO ORDERED.

14   Dated: March 8, 2021
                                                          _____________________________________
15
                                                          CAROLYN K. DELANEY
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19   19.auss.0365

20
21

22

23

24

25

26
27

28
                                                           4
